Reasons For Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding Claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…the resonant converter controller circuit comprises: first oscillating means for generating a clock signal having a predetermined fundamental frequency; second oscillating means for generating a sawtooth wave signal synchronized with the clock signal; third oscillating means for generating a rectangular wave signal having a predetermined duty and a predetermined frequency higher than a frequency of the sawtooth wave signal; comparison means for outputting a comparison signal indicating the drive time interval, by comparing the sawtooth wave signal with a threshold signal, which is generated based on a difference voltage between an output voltage of the resonant converter and a target voltage that is a target value of the output voltage, and which indicates a ratio of the drive time interval to the pause time interval; and logical operation means for calculating a logical product between the comparison signal and the rectangular wave signal, generating a drive control signal indicating a calculation result, and driving and controlling the resonant converter.”.	Regarding Claim 5, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…the control method comprises the steps of: generating a clock signal having a predetermined fundamental frequency; generating a sawtooth wave signal synchronized with the clock signal; generating a rectangular wave signal having a predetermined duty and a predetermined frequency higher than a frequency of the sawtooth wave signal; outputting a comparison signal indicating the drive time interval, by comparing the sawtooth wave signal with a threshold signal which is generated based on a difference voltage between an output voltage of the resonant converter and a target voltage that is a target value of the output voltage and which indicates a ratio between the drive time interval and the pause time interval, and calculating a logical product between the comparison signal and the rectangular wave signal, generating a drive control signal indicating a calculation result, and driving and controlling the resonant converter.”.	Regarding Claim 9, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…the resonant converter controller circuit comprises: first oscillating means for generating a clock signal having a predetermined fundamental frequency; second oscillating means for generating a sawtooth wave signal synchronized with the clock signal; third oscillating means for generating a rectangular wave signal having a predetermined duty and a predetermined frequency higher than a frequency of the sawtooth wave signal; comparison means for outputting a comparison signal indicating the drive time interval, by comparing the sawtooth wave signal with a threshold signal, which is generated based on a difference voltage between an output voltage of the resonant converter and a target voltage that is a target value of the output voltage, and which indicates a ratio of the drive time interval to the pause time interval; and logical operation means for calculating a logical product between the comparison signal and the rectangular wave signal, generating a drive control signal indicating a calculation result, and driving and controlling the resonant converter.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838

/KYLE J MOODY/Primary Examiner, Art Unit 2838